           Case 4:20-cv-00525-JM Document 19 Filed 09/30/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LAWRENCE HAYES                                                                   PETITIONER
ADC #149601

                                    CASE NO. 4:20-CV-525-JM-BD

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                 RESPONDENT

                                             ORDER

           The Court has carefully reviewed the Recommended Disposition filed by Magistrate

Judge Beth Deere. After careful review of those Findings and Recommendations, the timely

objections received, and a de novo review of the record, the Court concludes that the Findings

and Recommendations should be, and hereby are, approved and adopted in their entirety as this

Court's findings in all respects.

           Accordingly, Mr. Hayes’s petition for writ of habeas corpus (Doc. No. 2) and

amended petition for writ of habeas corpus (Doc. No. 4) are DISMISSED, with prejudice.

            IT IS SO ORDERED this 30th day of September, 2020.




                                                   UNITED STATES DISTRICT JUDGE
